NOTE: This order is n0nprecedent:ia1.
United States Court of Appeals
for the Federal Circuit
PA'r HuvAL REsTAURANT & 0YsTER BAR, 1Nc.,
AQUA FARMs cRAWF1sH, 1Nc., cATF1sH
WH0LEsALE,1Nc., cHARLEs BERNARD (1)01NG
Bus1NEsS AS cHARLEs' cRAWF1sH PA1)),
AN1)RE LEGER (D01NG BUs1NEsS As cHEz
FRANc01s), .J1M FRuGE (1)01NG BUs1NEss As
F1SHER1vL-mrs c0vE), J. BERNARD sEAF001)
PR0cEss1NG, 1Nc., FRENcH’s 1JNTERPR1sEs
sEAF001) P1:EL1NG PLANT, mo K0Y0
c0RP0RAT10N 0F U.s.A., `
Plaintiffs,
AND
SKF USA, INC.,
Plaintiff-Appellan,t,
V.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellee,
AND
UN'ITED STATES CUSTOMS AND BORDER
PROTECTION,
Defenclant-Appellee,
- AND
THE TIMKEN COMPANY AND MPB
CORPORATION,

PAT HUVAL RESTAURANT V. lTC 2
Defendants-Appellees.
2012-1250
Appeal from the United States Court of Internationa1
Trade in consolidated case n0. 06-CV-0290, Judge Gregory
W. Carn1an. 4
ON MOTION
ORDER
The United States Customs and Border Protection
moves without opposition for a 7-day extension of time,
until April 16, 2012, to respond to SKF USA, Inc.’s motion
to stay this appeal.
Upon consideration thereof
IT IS ORDERED TH.ATZ
The motion is granted The United States Customs
and Border Protection’s response to SKF USA, Inc.’s
motion to stay this appeal is due no later than Apri1 16,
2012.
FOR THE CoURT
 1 2  lsi Jan Horba1y
Date J an Horba1y
C1erk
FlLED
. .COUHT 0F APPEALS FOR
u STHE FEDEE!3.L ClRCU|T
APR 12 2U1Z
NHOHBA\.¥
JA CLERK

3
cc'
S
PAT HUVAL RESTAURANT V. ITC
Herbert C. Shelley, Esq.
Patrick V. Gallagher, Esq.
Terence P. Stewart, Esq.
Courtney S. McNamara, Esq.
11